Citation Nr: 0904467	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  02-21 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico



THE ISSUE


Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
October 1967. 

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the RO.  

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in April 2004.  He had earlier 
testified at a hearing before a Decision Review Officer (DRO) 
at the RO in January 2003.  

In September 2004 and June 2006, the Board remanded the issue 
on appeal to the RO, via the Appeals Management Center (AMC), 
for further development.  

The Board notes that service connection for degenerative disc 
disease of the lumbar spine was granted in a January 2006 RO 
rating decision.  

In a July 2008 statement, the veteran requested that a 100 
percent rating be assigned.  However, he did not identify the 
basis for this increased rating.  Therefore, it is referred 
to the RO for clarification and further action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The currently demonstrated PTSD is shown as likely as not 
to be due to an incident when he was struck in the back with 
a sledge hammer while on active duty.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and the fully favorable action taken 
hereinbelow, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

During the appeal, including at his January 2003 and April 
2004 hearings, the veteran has identified a few stressor 
events during his period of active service.  

First, the veteran described witnessing a Korean worker's 
foot being blown off in a minefield while working in the 
demilitarized zone (DMZ) in 1967.  Second, sometime between 
June and October of 1966, he reported that his shotgun driver 
and close friend had his foot blown off while working in the 
minefield at the DMZ.  

The veteran described his next stressor as part of his duties 
in Korea that having had to drive a dump truck and then take 
it across a river on a ferry.  Because he could not swim, he 
reports always being fearful that the ferry would break down 
in the middle of the river.  

The veteran also asserts witnessing another soldier severely 
injure his hand in a saw accident and learning of the death 
of a fellow soldier from Fort Bliss, who died when he was run 
over by a bucket loader.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

When the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The record in this case shows that the veteran served in 
Korea for a little over a year during the Vietnam era.  Thus, 
the Board emphasizes that, without more, this service alone 
is not sufficient to establish that a veteran engaged in 
combat with the enemy.  See e.g., Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).   

In this case, the RO had requested information from the U.S. 
Armed Services Center for Unit Records Research (CURR) in 
corroborate the claimed events.  

In October 2007, CURR stated that they reviewed the unit 
histories submitted by the units of the 2nd Engineer 
Battalion and the 2nd Infantry Division that were in Korea 
from 1966 and 1967.  Neither history provided information 
concerning injuries to either KATUSA solider or a solider 
with either name or a similar name, as identified by the 
veteran, while serving in the US Army or in the vicinity of 
the DMZ during the stated years.  

They also reviewed the US Army Casualty database covering 
1966 and 1967 and found that the database did not list any 
one, as the veteran identified, as being injured in the 
Republic of Korea during the stated years.  CURR added that 
they did not have the morning reports used to possibly verify 
daily personnel actions such as wounded in action, killed in 
action, missing in action or transfers.  

The Board notes that corroboration of every detail of a 
claimed stressor, including personal involvement, is not 
required; rather, a veteran needs only to submit independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002), citing Suozzi v. Brown, 10 Vet. App. 307 
(1997).  

However, the identified stressors that dealt with the death 
or injury of another solider could not be independently 
verified so as to support a current diagnosis of PTSD.  

However, the veteran has also identified an event when he hit 
in the back with a sledge hammer in 1967 that, the Board 
finds, is independently corroborated in the record.  The 
veteran is service connected for degenerative disc disease of 
the lumbar spine that was identified as being the result of 
such an injury sustained in a sledge hammer incident.  

At the veteran's June 2005 VA examination, he was diagnosed 
with mild chronic PTSD.  The VA examiner stated that the PTSD 
was related to in-service trauma and that his PTSD was 
exacerbated by his chronic back pain, which served as a 
constant reminder of the  traumatic event in service.  The VA 
examiner stated that the service-connected chronic back pain 
was likely to increase with age and might continue to 
exacerbate his PTSD symptoms and lead to ongoing 
psychological difficulties.  

Under these circumstances, as the event has been identified 
as being of sufficient severity to support a diagnosis of 
PTSD, the service connection for PTSD is warranted.  The in-
service stressful experience of being hit by a sledge hammer 
has been corroborated by his service treatment record and a 
VA examiner established a link between his current PTSD and 
this stressor.  

The Board notes that for a stressor to be sufficient for 
PTSD, the stressor must meet two requirements: (1) a person 
must have been "exposed to a traumatic event" in which the 
person "experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or threat to the physical integrity of self 
or others, and (2) "the person's response must have involved 
intense fear, helplessness, or horror."  Cohen v. Brown, 10 
Vet. App. 128, 141 (1997), quoting DSM-IV.  

The Board accordingly finds that the veteran's in-service 
stressor meets these criteria as supports the current 
diagnosis of PTSD.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt that within the range or probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for PTSD is warranted in this 
case.  



ORDER

Service connection for PTSD is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


